VILLANTI, Judge.
Walter Bryant appeals the trial court’s order granting a new trial based on its determination that the verdict entered in Bryant’s favor was against the manifest weight of the evidence. The order failed to provide express reasons from the record to support the conclusion that the verdict was against the manifest weight of the evidence. See Wackenhut Corp. v. Canty, 359 So.2d 430, 434 (Fla.1978); Hawk v. Seaboard Sys. R.R., 547 So.2d 669, 671 (Fla. 2d DCA 1989). We conclude that the trial court abused its discretion in determining the verdict was against the manifest weight of the evidence. Accordingly, the order granting new trial is reversed and the cause remanded for reinstatement of the jury’s verdict.
Reversed and remanded.
WHATLEY and WALLACE, JJ., Concur.